Title: General Orders, 1 August 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Newburgh Thursday August 1st 1782
                     Parole Holland
                     Countersigns Amsterdam,
                  Rotterdam
                  Major General Howe and the Members of the Courtmartial of which he is president are to return to their duties in the line untill further orders.
                  A return of the officers in Arrest who have not had their trials to be given in at orderly time tomorrow specifying the charges exhibited against them.
                  Captain Lieutenant Freeman of the Massachusetts regiment of Artillery arrested by Colonel Crane for "Neglect of duty and disobedience of orders in not attending the roll call of the regiment on the evening of the nineteenth of July last notwithstanding a positive order for a strict attention to that duty" was tried by the general Courtmartial of which Colonel Putnam is president—The Court find that Captn Lieutenant Freeman was absent from roll call on the evening of the 19th of July—but are of opinion his reasons are sufficient and do therefore acquit him of censure—the Court are further of opinion that the Arrest was unnecessary and trifling with discipline.
                  The Commander in Chief releases Captn Lieutenant Freeman from his Arrest altho’ he does not agree in sentiment with the Court—to do so, would be giving his sanction to the disobedience of a very necessary regimental order where no sufficient cause is assigned for it—an order too, recently reiterated—Whether the Commandant of a regiment does invariably pursue a steady line of conduct in the goverment of his corps or not, an officer under his command can by no means exculpate himself thereby, for neglect of duty or disobedience of orders.  At the same time that the general considers a disposition to carry orders into execution as very laudable he wishes the frequency of arrests may not destroy the efficacy of them.
                  Lieutenant W. Lament of the Corps of Invalids charged with "Behavior unbecoming an officer and Gentleman"—was tried by the same General Courtmartial and sentenced to be discharged the service.
                  The General confirms the sentence & orders it to take place accordingly.
                  At a General Courtmartial assembled at Westpoint by order of Major General Heath—Colonel Zebulon Butler president  Lieutenant Colonel Ezra Badlam of the 8th Massachusetts regiment charged with "Neglect of duty and unofficerlike conduct in mustering and forwarding to the Army as Recruits for the Massachusetts Line several persons precluded by the Laws of the State and others unfit to perform the duty of soldiers in the field particularly John Costillow and Frederic Sitze lately deserted from the enemy—John Hoitt and Peter Godfrey Deserters from the french service—Richard Avery, Benjamin Taylor, Hugh Munroe, and Amos Round boys undersized—George West and idiot—Caesar Wyman a negroe lame in the ancle—Andrew Hobert, and Gilbert Garland, foreigners, who deserted on the road, also with mustering as recruits for the army Samuel Pelham, Jonathan Robins, and William Osborne was tried, and found guilty of neglect of duty and unofficerlike conduct in mustering and forwarding several persons precluded by the Laws of the State and others unfit to perform the duties of soldiers in the field particularly John Castallow and Frederick Sitze deserters from the enemy.  John Hoitt and Peter Godfrey, deserters from the French service—Hugh Munroe and Amos Round boys undersize—Caesar Wyman a Negroe lame in the ancle; and that he is also guilty of the additional charge Vizt Mustering Samuel alias Darius Pelham, Jonathan alias John Robins and William Osborne for which they do sentence him to be dismissed the service of the Army of the united states.
                  The Court are of opinion that, that part of the charge respecting the other persons is not supported and do acquit him of it.
                  The Commander in Chief approves the opinion of the court.
                  Brigade Quartermasters and Quartermasters of seperate corps will apply to the store at Fishkill landing on Monday next at Eleven o’clock where they will receive Canvass for the purpose of walling the new French horsemans tents which they have drawn this summer.
                  For Fatigue tomorrow 1st Massachusetts regiment.
               